DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IB drawn to claims 1 and 3-11 as outlined in the reply filed on 5/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 14-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.
In order to avoid a notice of non-compliant amendment, in future amendments, applicant needs to include the proper status-identifier of “Withdrawn” to the withdrawn claims and not present them as “currently amended” or “new” as applicant did in the response filed 5/3/21. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The office, however, notes that applicant’s current application and pending claims are all drawn to an embodiment that is not present in the foreign priority document, such that any pending claims drawn to features illustrated only in applicant’s 
In the instant case, claim 11 requires the reservoir is interchangeable and this feature is only present in the newly presented embodiment. So claim 11 has an effective filing date of 10/18/18.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 10/18/18.  These drawings are objected to.
Figures 1 and 3 are objected to for using reference numeral “8” to represent two different things, which is improper. 
Figures 1-7 are objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height. 
The drawings are objected to because Figures 1-7 are titled improperly because the titles of each figure must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Sheets 1-7 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in 
The drawing sheets lack the proper margins because a docket number is present in the margin and no text should be in the margin. 
Figure 6 is objected to because the figure title is in the margin of the sheet, which is improper. 
Figure 7 is objected to because it should be re-titled Figure 7A and Figure 7B since it is showing different things. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1: line 2-3 replace “one of its ends” with ---one end of the hollow body”; line 3 replace “which bears a plurality of tips” with ---wherein the application element bears a plurality of tips---. 
Claim 9: line 3 replace “the element” with ---the application element--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: line 4 recites “the base of which” without antecedent basis and without making it clear what this is the base of. For examination purposes, the claim will be treated as reciting “wherein a base of each of the plurality of tips is connected to the application element”. Line 6 recites “which is hollow on the insides”; however it appears line 2 was amended to recite “hollow body” and this is the same thing. It is unclear why this is recited twice, is there more than one “hollow” within the body or are these the same? For examination purposes, the claim will be treated as omitting “which is hollow on the inside”. This claim also in line 6-7 recites “the skin” without antecedent basis. Clarification or correction is requested.  
Claim 4: recites “wherein there are two or three tips” without clearly referring back to the “plurality of tips” in claim 1. For examination purposes, the claim will be treated as reciting “wherein the plurality of tips include two or three tips”. Clarification or correction is requested.  
Claim 6: recites “additional tips” but it is unclear if these “additional tips” have to also extend in a single line as required by the “plurality of tips” set forth in claim 1. Clarification or correction is requested.  
Claim 8: recites “wherein an instrument or device bearing a brush and a sponge at either of its opposite ends is housed inside the hollow body”; however, this language is confusing. First, the whole device in claim 1 is referred to “an instrument” so applicant cannot now claim “an instrument” again in claim 8 because this makes it confusing if this is supposed to be two of the instruments of claim 1 or something else. It is also confusing why the claim was amended to recite “or device” as it is repetitious unnecessarily. Additionally, this claim is unclear because it is unclear what “bearing a brush and a sponge at either of its opposite ends” means. The claims should not recite “its” because it is not clear what is being claimed. Does this mean the device is housed at an end of the hollow body or that the device itself has a brush or a sponge at one end? Or is it trying to claim a brush at both ends or a sponge at both ends with the language “either” or a brush at one end and a sponge at another end. Clarification or correction is requested.
Claim 9: recites “the tip” in line 2 without clearly referring back to the “plurality of tips” set forth in claim 1 and then in line 3 recites “the tips” without referring back to the plurality or “the tip” of line 2. Clarification or correction is requested.  
Claim 10: recites “wherein the hollow body is separable in a proximal section and a distal section”, but this language is unclear because is applicant claiming that the hollow body is separable in two different places or that it is separable into two different sections? For examination purposes, the claim will be treated as reciting “wherein the hollow body is separable into a proximal section and a distal section. This claim also recites “and a reservoir containing the cosmetic product”; however, it is unclear if this is claiming that there is cosmetic product in a reservoir in addition to the cosmetic product housed in the body that is recited in claim 1. For examination purposes, the claim will be treated as reciting “wherein the cosmetic product is housed in a reservoir inside the hollow body”. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Spagnuolo (US 20100186762).
Claim 1: Spagnuolo discloses an instrument for highlighting or dying hair and eyebrows are hair so it could be used to “draw eyebrows” if desired. The instrument comprising: a hollow body (12) bearing an application element (22) at one end of the hollow body (see Figs 2-3), which bears a plurality of tips (44) arranged in a single longitudinal line along the longitudinal axis of the instrument (see Fig 3). The base of each of tip of the plurality of tips is attached to the application element (see Fig 3) and the application element is connected to the hollow body and a hair coloring gel [0062] which is a cosmetic product is inside the hollow body so as to be in contact with the application element during use because the application element is used to separate hair during use so it will come in contact with the hair coloring gel [0063].
Claim 4: Spagnuolo discloses at least two or three tips (see Fig 3). 
Claim 5: Spagnuolo discloses the instrument further comprising a comb (26) arranged on an opposite end of the hollow body (see Figs 2-3). 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Politzer (US 3237630).
Claim 1: Politzer discloses an instrument (see Fig 10) for drawing eyebrows (Col 3, 15-20) comprising: a hollow body (see annotations) bearing an application element (see annotations) at one end of the hollow body (see annotations). The application element bears threading that forms a plurality of tips arranged in at least one single line along the longitudinal axis (see annotations) of the instrument, the base of each of the plurality of tips is connected to the application element (see annotations). The application element is connected to the hollow body (see annotations) and a cosmetic product (Col 2, 50-60) is provided inside the hollow body so as to be in contact with the application element during use (Col 2, 40-46). 
Additionally, or alternatively, Politzer discloses the invention essentially as claimed except for the threading being in only one single longitudinal line along the longitudinal axis. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to eliminate threads from one side of the device of Politzer to provide more of a comb than a brush for combing makeup onto lashes, since it has been held by the courts that the omission of an element if the function of the element is not desired requires only ordinary skill in the art.  See MPEP 2144.04(II)(A). 	
Claim 4: Politzer (or modified Politzer) discloses the plurality of tips including at least two or three tips (see Fig 10 & annotations). 

    PNG
    media_image1.png
    460
    416
    media_image1.png
    Greyscale

Claims 5-7: Politzer (or modified Politzer) discloses the instrument further comprising two additional tips (67 & 66, Fig 10) arranged at the anterior of the application element that is carried by the hollow body and these two tips form a comb that is arranged on the application element that is joined to the hollow body so they are arranged on the hollow body since they are part of the application element which is arranged on the hollow body (see annotations). 
Claim 10-11: Politzer (or modified Politzer) discloses the hollow body including a removable reservoir (51) such that the hollow body is separable into a proximal section (52+53) that carries the application element and a distal section (52+53) that forms the interchangeable reservoir containing the cosmetic product with the reservoir being in communication with the application element (see Fig 10). 
Claim(s) 1, 4-5, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Frymire (US 9820552) or, in the alternative, under 35 U.S.C. 103 as obvious over Frymire (US 9820552) in view of Caulier (FR 3007256). 
Claims 1 and 4: Frymire discloses an instrument (see Fig 2B) that can be used to draw eyebrows if one desired to do that with it; the instrument comprising: a hollow body (1) bearing an application element (4) at one of the ends of the hollow body (see Figs 1-3) and which bears a plurality of tips or bristles arranged in a series of lines along the longitudinal axis and the base of each tip/bristle is connected to the application element (see Fig 1C) and the application element is removably connected to the hollow body (see Fig 1C). A cosmetic product reservoir (7; Col 2, 1-15) including cosmetic product is arranged inside the hollow body so as to be in contact with the application element.
Additionally, or alternatively, Frymire discloses the invention essentially as claimed except for the bristles of the mascara applicator forming the application element with tips having tips in only one single longitudinal line along the longitudinal axis. Frymire, however, does disclose providing various different cosmetic applicators in the housing in order to allow a user to apply different makeup with one device. 
Caulier, however, discloses an eyebrow makeup applicator (see Figs 1-4) [0001] including an application element (30) comprising only two tips (34) for drawing eyebrows on the skin [0001] with the two tips extending in only one single longitudinal line along the longitudinal axis in order to enable a user to draw eyebrow lines on their face. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the multi-applicator instrument of Frymire by providing it with the eyebrow makeup applicator at its end in view of Caulier in order to enable a user to draw eyebrows on their face if so desired. 
Claim 5: Frymire (or modified Frymire) discloses the invention of claim 1 and Frymire further discloses a comb arranged in/on the hollow body (see annotations). 

    PNG
    media_image2.png
    464
    313
    media_image2.png
    Greyscale

Claim 8: Frymire (or modified Frymire) discloses the invention of claim 1 and Frymire further discloses an additional device having a brush at one end and a sponge at its opposite end (see annotations) housed inside the hollow body. 
Claims 10-11: Frymire (or modified Frymire) discloses the invention of claim 1 and Frymire further discloses the hollow body being separable into at least two parts (see Figs 1-3) which can be defined as a proximal section and a distal section with the proximal section bearing the application element (4) and the distal section making up the rest of the instrument, as well as an interchangeable reservoir (7; Col 2, 1-15) containing the cosmetic product (Col 2, 1-15) with the reservoir being in communication with the application element when it is inserted into the reservoir (see Figs 1-3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as obvious over Frymire (US 9820552) in view of Caulier (FR 3007256). 
Claim 3: Frymire discloses that the device can hold any series of makeup applicators and discloses the invention essentially as claimed except for the applicator being an eyebrow applicator made of elastomeric material.  
Caulier, however, discloses an eyebrow makeup applicator (see Figs 1-4) [0001] including an application element (30) comprising two elastomeric [0010] tips (34) for drawing eyebrows on the skin [0001] with the two tips extending in only one single longitudinal line along the longitudinal axis in order to enable a user to draw eyebrow lines on their face. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the multi-applicator instrument of Frymire by providing it with the eyebrow makeup applicator at its end in view of Caulier in order to enable a user to draw eyebrows on their face if so desired. 
Claim 9: modified Frymire discloses the invention of claim 1 and the proposed modification is to provide the applicator of Caulier in the housing of Frymire. Since Caulier discloses the diameter of each tip to be between 0.4-1mm [0012], a height or length of each tip being 2-4mm [0005], and the row of tips extending over a length of about 0.5-2mm [0012]. So modified Frymire discloses the tips to have a diameter of 0.4-1mm, a length of each tip being 2-4mm and extending over a length of 0.5-2mm. 
Modified Frymire discloses the invention essentially as claimed except for the length/height of each tip being about 5-7mm and the row extending along about 3-10mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Frymire by making each tip with a length of 5-7mm and the row extending about 3-10mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772